Citation Nr: 1523946	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-46 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for an acquired psychiatric disorder, currently rated as 70 percent disabling.  

2.  Entitlement to an increased rating for a lower back disorder, currently rated as 40 percent disabling.  

3.  Entitlement to an increased rating for a headache disorder, currently rated as 30 percent disabling.  

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s). 


REPRESENTATION

Appellant (Veteran) represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to May 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.      

In November 2014, Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing from the RO.  A transcript of the hearing has been included in the record.     

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the September 2010 Statement of the Case (SOC) and has been considered pursuant to the Veteran's November 2014 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  

The United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the issue of entitlement to SMC is also on appeal before the Board as reflected on the title page.

The Veteran's November 2014 testimony before the Board raised the issue of service connection for neurological disability in her lower extremities secondary to her service-connected lower back disorder.  This issue has not been adjudicated by the AOJ.  As the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The evidence of record has been in relative equipoise since December 17, 2006 regarding whether the Veteran's service-connected acquired psychiatric disorder has caused total social and occupational impairment.       

2.  The preponderance of the evidence of record indicates that the Veteran's low back disorder does not involve ankylosis and does not cause incapacitating episodes.     

3.  The preponderance of the evidence of record demonstrates that the Veteran's service-connected headaches have not caused very frequent completely prostrating prolonged attacks productive of severe economic inadaptability.  

4.  The Veteran has a 100 percent disability as of this decision, and has independently ratable service-connected disabilities with a combined rating of 60 percent - a back disability rated as 40 percent disabling, and a headache disability rated as 30 percent disabling.  


CONCLUSIONS OF LAW

1.  From December 17, 2006, the criteria for a 100 percent rating, for the service-connected acquired psychiatric disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for a rating in excess of 40 percent, for the service-connected lower back disorder, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2014).

3.  The criteria for a rating in excess of 30 percent, for the service-connected headaches, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

4.  Effective December 17, 2006, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of a March 2008 letter sent to the Veteran.  The letter informed the Veteran of her duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to her claims to include private and VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in her own hearing, which she did in November 2014. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and discussed with the Veteran the types of evidence that would support her claims for increased rating.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.   

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Increased Rating

Since May 1998, the Veteran has been service-connected for psychiatric, back, and headache disorders.  In claims received in December 2007 and January 2008, she claimed entitlement to higher disability ratings for these disorders.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

The Board will address each of the disorders subject to this appeal separately below.  

	Psychiatric Disability 

On December 17, 2007, the RO received the claim for increased rating for an acquired psychiatric disorder.  At that time, the Veteran was rated as 50 percent disabled for this particular disorder.  In the June 2008 rating decision on appeal, the RO denied the Veteran's claim.  Later in the appeal period, in a September 2010 rating decision, the RO granted a 70 percent rating effective the date of claim on December 17, 2007.  The Veteran continues to seek a higher disability rating during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the Board will consider whether a higher rating has been warranted from December 17, 2006 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's psychiatric disability has been rated under Diagnostic Code (DC) 9434 of 38 C.F.R. § 4.130.  This DC, and other DCs addressing psychiatric disabilities, are addressed under the General Rating Formula for Mental Disorders, which authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

As the Veteran has been rated as 50 percent disabled prior to December 17, 2007, and as 70 percent disabled since then, the Board's inquiry will focus on whether a 70 or 100 percent rating was authorized between December 17, 2006 and December 17, 2007, and whether a 100 percent rating has been warranted since then.  

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

According to the GAF scale, a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The relevant evidence of record dated since December 2006 consists of VA treatment records, private treatment records and reports, lay statements, and VA compensation examination reports dated in April 2008 and July 2010.  This evidence is in equipoise on the issue of whether the Veteran's psychiatric disability has rendered her totally impaired during the appeal period. 

On the one hand, certain evidence of record indicates that symptomatology associated with the psychiatric disability does not cause total occupational and social impairment.  For example, both VA compensation examiners doubted the Veteran's claims of severe impairment.  

The April 2008 examiner (a physician) indicated that the Veteran "did not appear to be giving her best effort" during psychological testing designed to diagnose her properly.  The examiner stated that the validity of testing was "unclear" given the Veteran's "tendency to exaggerate and the inconsistencies in her report[.]"  The examiner closed the report noting that the Minnesota Multiphasic Personality Inventory was "invalid because she endorsed an abundance of pathological responses" which indicated "an attempt to fake bad.  In other words an attempt to exaggerate symptoms.  This is strongly suspected in this case."  Similarly, the July 2010 VA examiner questioned the degree of disability claimed by the Veteran.  The examiner, a psychologist, noted "that attempts have been made to clarify her diagnoses in order to provide appropriate treatment but she was evasive during testing and results were not valid."  To the examiner, the records indicated that the Veteran had been "non compliant with follow up care and treatment and suggest that she may be malingering."  The examiner noted moreover that the Veteran "has engaged in criminal behavior and she did not demonstrate any remorse for her behavior that may have hurt others."  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995) (in assessing credibility of evidence, the Board may consider internal inconsistency, facial plausibility, consistency with other evidence submitted, bad character, bias, self-interest, malingering, and desire for monetary gain).

VA treatment records dated from 2007 to 2013 also indicate less than total impairment.  These records note the Veteran's complaints of anger, depression, and her behavioral problems to include criminal activity for which she had been incarcerated.  But the records regularly describe the Veteran as cooperative, alert, oriented, with intact memory, good to fair insight and judgment, normal speech, a linear and goal-directed thought content and process, and without suicidal ideations, hallucinations, or delusions.  Records dated in 2013 note GAF scores of 55, which indicate only moderate impairment.  See DSM-IV, supra.  

On the other hand, certain evidence of record indicates that the Veteran's service-connected psychiatric disability has caused her total impairment during the appeal period.  

Several private psychological reports indicate severe symptoms.  

A March 2008 report indicates suicidal and homicidal ideations, frequent panic attacks, a "very depressed mood[,]" an inability to maintain suitable grooming and personal hygiene, and a disorientation to time or place particularly shown by her difficulty remembering dates, times, and places.  Further, the examiner assigned a GAF score of 45, which indicates serious social and occupational impairment.  See DSM-IV, supra.  

A March 2009 report notes that the Veteran "will at times show up for session on the wrong day or several hours early or late[.]"  The treating therapist indicated that the Veteran "at times ... will present unkempt and with the appearance that she has not bathed or changed her clothes in several days."  The assigned GAF score (48) also indicated serious social and occupational impairment.  See DSM-IV, supra.  

A January 2014 hospital emergency room report indicates a "possible accidental" overdose on prescribed psychiatric narcotic medication.   

An October 2014 report assigned a GAF score of 40, which indicates total occupational impairment.  The treating physician noted the Veteran's complaints of, and his observations of, disorientation, panic, obsessive thinking, severe depression, implulsivity, paranoia, memory loss, confusion, and suicidal ideations.   

Lastly, the Board has considered the Veteran's lay assertions of record, to include her testimony before the Board in November 2014.  She has indicated that her psychiatric symptomatology has rendered her incapable of functioning either socially or occupationally.  Her lay statements are of probative value because she is competent to attest to symptoms she may observe or sense, such as depression, panic, and confusion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Board found her testimony generally credible with regard to the ultimate question before the Board - i.e., whether her psychiatric symptoms cause total occupational and social impairment.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991).

In sum, the evidence is in equipoise on the issue of whether the Veteran's service-connected psychiatric disability has caused total occupational and social impairment during the appeal period.  Certain evidence indicates that she has exaggerated the severity of her symptoms while certain other evidence indicates that she is genuinely impaired as she claims.  The Board cannot find that the preponderance of the evidence is against her claim for increased rating.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A total (100 percent) rating is warranted. 

	Back Disability 

On January 22, 2008, the RO received a claim for increased rating for a lower back disorder, which has been rated as 40 percent disabling since May 1998.  In the June 2008 rating decision on appeal, the RO denied the Veteran's claim.  In this matter, the Board will consider whether a higher rating has been warranted from January 22, 2007 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  See Hart, supra; 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Disability of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) and under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  Compensable evaluations of 10, 20, 40, 50, 60, and 100 percent are authorized for such thoracolumbar spine disorders as limitation of motion, intervertebral disc syndrome (IVDS), and ankylosis.  As the Veteran's primary back disorder has been rated as 40 percent disabled during the length of the appeal period, the Board will limit its analysis of the rating criteria to whether the 50, 60, or 100 percent ratings have been authorized.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 60 percent is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis of the thoracolumbar spine is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).   

In this matter, the evidence indicates that the Veteran has limitation of motion, degenerative changes in her spine, and IVDS.  But no evidence of record indicates that the Veteran has ankylosis in her thoracolumbar spine, or has experienced incapacitating episodes - as defined by the code - due to the disorder.  

The evidence of record consists of VA examination reports dated in May 2008 and July 2010, VA treatment records dated until January 2015, private treatment records, and lay statements.  This information notes the Veteran's complaints of pain and limitation, but none of the evidence indicates that the Veteran has ankylosis or has been subject to incapacitating episodes.  Rather, the July 2010 VA compensation examination report affirmatively indicates the absence of ankylosis and incapacitating episodes.  As the report is nearly five years old, the Board considered whether to remand this issue for more recent medical inquiry and commentary.  Green v. Derwinski, 1 Vet. App. 121 (1991).  However, in accordance with the Veteran's expressed wishes during the Board hearing that she not undergo an additional VA compensation examination, the Board has rated her disability on the evidence of record, which importantly includes private treatment records and VA treatment records addressing the lower back dated until January 2015.  As with the July 2010 VA report, the treatment records are devoid of evidence of ankylosis or of incapacitating episodes.  The Board further notes that, even considering the Veteran's significant disability, at no point does she allege that she has ankylosis, or has been prescribed bed rest for her back disorder by a physician.  As such, a rating in excess of 40 percent is unwarranted under either the General Rating Formula, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  

	Headaches

On January 22, 2008, the RO received a claim for increased rating for the headache disorder, which has been rated as 30 percent disabling since May 1998.  In the June 2008 rating decision on appeal, the RO denied the Veteran's claim.  In this matter, the Board will consider whether a higher rating has been warranted from January 22, 2007 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  See Hart, supra; 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's headache disability has been rated under DC 8100 of 38 C.F.R. § 4.124a.  This provision addresses migraine headaches and authorizes compensable ratings of 10, 30, and 50 percent.  As the Veteran has been rated as 30 percent disabled during the entire appeal period (i.e., since January 22, 2007), the issue before the Board on this particular claim is whether a schedular rating of 50 percent has been warranted at any time during the appeal period.  38 C.F.R. § 3.400(o).  A 50 percent rating is authorized when evidence indicates very frequent completely prostrating and prolonged headache attacks that have caused severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

In this matter, the evidence of record consists of VA examination reports dated in May 2008 and July 2010, VA treatment records dated until January 2015, private treatment records, and lay statements.  This evidence indicates that the Veteran has headaches.  But the preponderance of the evidence indicates that the headaches do not rise to the severity reserved for a 50 percent rating under DC 8100.  

In lay statements of record, the Veteran has described severe headaches.  Her statement are recorded in the VA reports and in her testimony before the Board.  

The May 2008 VA examiner noted the Veteran's complaints of flare-ups of her headaches at least five times a week lasting several hours in duration.  The examiner reported her as stating that during the headaches she has to lie down in a dark quiet room after taking Imitrex.  The Veteran indicated that she could not function when she gets headaches.  The Veteran stated that she gets nauseated and has occasional vomiting right before the headaches.  She indicated spinning in her head which develops into a dull throb of her head before she gets a full-blown headache.  She also stated that her migraines (along with her back condition)  make it almost impossible for her to function.  The July 2010 report noted the Veteran's complaints of migraine headaches about once per week.  The Veteran described "moderate throbbing type pain to the bilateral temporal area lasting up to 6-8 hours."  The Veteran indicated that she sees "flickers of lights and colors during the headaches" and that the headaches caused her nausea.  The Veteran indicated that "[l]ess than half of the attacks are prostrating."  Furthermore, during her Board hearing, the Veteran stated that in a seven-day period, she spends five days in a dark room trying to cope with the pain.  She stated that she places a "big black fleece blanket" over her head to keep out light.  

This lay evidence is certainly evidence of frequent prostrating and prolonged headaches which interfere with the Veteran's economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  However, the preponderance of the evidence indicates that the Veteran did not experience this level of impairment during the appeal period.  In particular, the Board notes the private and VA treatment records in the claims file - dated between 2007 and 2015 - which are largely silent regarding headaches.  The Board notes certain exceptions, where treating medical personnel note headaches (e.g., in isolated VA treatment records dated in 2007 and 2013).  But this evidence generally indicates that it is the Veteran's service-connected psychiatric disability - rated as totally disabling - which has caused the Veteran's major impairment.   This is illustrated perhaps most clearly in the Veteran's long and detailed written lay statement of record, received by VA in November 2014, in which she details the way in which her days are affected by service-connected disability.  The Veteran did not address headaches anywhere in the detailed letter.  

In sum, the absence of evidence in treatment records dated between 2007 and 2015 of complaints of headaches outweighs the lay assertions noted in the two VA reports, and in the Veteran's Board hearing.  As such, the preponderance of the evidence is against the Veteran's claim.  The claim for increased rating for headaches must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's psychiatric, back, and headache disabilities are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.124a, 4.130.  Specifically, the Veteran's symptomatology is expressly listed in the relevant rating criteria.  There is no showing of other symptoms not contemplated.  The schedular rating criteria reasonably describe her disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for the disorders addressed here in addition to a noncompensable left eyelid disorder.  The Veteran has at no point during the current appeal indicated that her service-connected disorders result in further disability when looked at in combination with the other service-connected disorders.  The Board further notes that the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since March 2002.    

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's psychiatric, back, and headache disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

      Special Monthly Compensation 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, a 100 percent rating is granted for the service-connected psychiatric disability, effective December 17, 2006.  Moreover, the Veteran's remaining service-connected disabilities, which involve different bodily systems, are independently ratable at the combined 60 percent level.  Specifically, the back disability has been rated at 40 percent since 1998, the headache disability has been rated at 30 percent since 1998, and the left lower eyelid disability is noncompensable.  Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, special monthly compensation at the (s) rate is warranted in this matter beginning December 17, 2006 (i.e., the effective date of the grant of a 100 percent rating for the service-connected psychiatric disorder, at which time the combined rating for the back and headache disorders totaled 60 percent).  38 C.F.R. § 4.25.  


ORDER

From December 17, 2006, a 100 percent rating is granted for the Veteran's acquired psychiatric disorder, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an increased rating for a lower back disorder is denied.  

Entitlement to an increased rating for a headache disorder is denied.  

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective December 17, 2006, subject to the law and regulations governing the payment of monetary benefits. 
.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


